Citation Nr: 1204597	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  09-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 2009, for the award of a total disability rating due to individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than September 21, 2005, for the assignment of a 10 percent disability rating for the service-connected residuals of an arthrodesis of the right great toe with excision of the tarsal bones (right great toe disability).

3.  Entitlement to an effective date earlier than October 3, 2006, for the grant of service connection for depressive/anxious mood as secondary to the service-connected right great toe disability.

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected right great toe disability.

5.  Entitlement to an extension of a temporary total rating due to convalescence beyond September 30, 2008.


6.  Entitlement to service connection for nerve damage of the right great toe and/or right foot, to include as secondary to the service-connected right great toe disability.

7.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for a right ankle disorder.

8.  Entitlement to special monthly compensation for loss of use of the right great toe. 


REPRESENTATION

Appellant represented by:	Justin Holbrook, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran was a member of the Army National Guard and had an initial period of active duty training from October 1983 to February 1984 with subsequent periods of active and inactive duty for training.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) 

Regional Offices (RO) in Philadelphia, Pennsylvania, Wilmington, Delaware, and Winston-Salem, North Carolina.

The Board notes that, in February 2010, the Veteran claimed permanent and total disability status.  This was granted in a March 2010 rating decision along with Dependent Educational Assistance eligibility.

Further, the Veteran filed a claim for service connection for bilateral pes planus in December 2009.  In addition, in June 2010, the Veteran filed an Application for Automobile or Other Conveyance and Adaptive Equipment (Under 38 U.S.C. 3901-3904).  The RO denied these claims in a September 2010 rating decision.  The Veteran had one year to submit a Notice of Disagreement (i.e., to September 2011).  The Board does not find that a Notice of Disagreement has been filed with regards to the denial of these claims.  Thus, these issues are not before the Board.

Issues numbered 1, 4, 5, 6, and 8 and the merits of issue number 7 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  


FINDINGS OF FACT

1.  The service-connected residuals of an arthrodesis of the Veteran's right great toe with excision of the tarsal bones was productive of pain with limitation of motion of the right great toe but not by moderately severe impairment from October 7, 1992, to September 20, 2005.

2.  The claim for compensation for "pain, suffering and mental anguish" that was filed on October 7, 1992, was decided in the May 1993 rating decision that denied the claims for service connection for a right great toe condition and a right ankle condition that were filed concurrently; or it was otherwise abandoned.  

3.  The Veteran's next claim for a psychiatric disorder was not received at the agency of original jurisdiction until October 3, 2006.  

4.  The RO denied service connection for a right ankle condition in a May 1993 rating decision.  The Veteran did not perfect a timely appeal of that decision.

5.  Some of the new evidence received subsequent to May 1993 in support of the Veteran's claim for service connection for a right ankle disability raises a reasonable possibility of substantiating the claim for service connection for such a disorder.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 7, 1992, but no earlier, for the award of a 10 percent disability rating for the service-connected residuals of an arthrodesis of the right great toe with excision of the tarsal bones are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.59, 4.71a, Diagnostic Codes 5010, 5284 (2011).

2.  The criteria for an effective date earlier than October 3, 2006, for the grant of service connection for depressive/anxious mood as secondary to service-connected right great toe disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, and 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.156, 3.158, 3.160, 3.400 (2011).

3.  The May 1993 RO rating decision that denied service connection for a right ankle condition is final.  38 U.S.C.A. § 7105(b),(c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2011).

4.  New and material evidence has been received, and the Veteran's claim for service connection for a right ankle disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date Claims

Effective Date Earlier than September 21, 2005 for the Award of a 10 Percent Disability Rating for Service-Connected Right Great Toe Disability

In this decision, the Board grants the award of 10 percent to October 7, 1992, the date of the grant of service connection, which represents a complete grant of the benefit sought on appeal.  Thus, no discussion of VA's duty to notify and assist is necessary.

The Board notes that the Veteran originally filed a claim for service connection for a right great toe condition on October 7, 1992, which the RO denied in a May 1993 rating decision.  Although the Veteran initiated an appeal as to that denial, he failed to file a timely substantive appeal.  Consequently, the May 1993 rating decision became final in May 1994.  Subsequently, the Veteran filed a new claim for service connection for a right great toe disorder, which was eventually granted by the RO in a September 2007 rating decision.  In that decision, the RO granted service connection for a right great toe injury with arthritis of the metatarsophalangeal joint.  In assigning an effective date for the grant service connection, the RO stated that a service record, DA Form 2173, submitted by the Veteran was new and thus the effective date was taken back to the date of the Veteran's original claim, i.e., October 7, 1992 (the Board notes this would have been done under 38 C.F.R. § 3.156(c)).  In assigning a disability rating, however, the RO awarded a noncompensable rating effective October 7, 1992, and then a 10 percent disability rating from October 3, 2006, the date the RO said the Veteran filed his claim to reopen.  The Veteran disagreed with October 3, 2006, being the effective date of the award of the 10 percent disability rating.  The Board notes that, in a July 2009 Supplemental Statement of the Case, the effective date of the 10 percent disability rating was taken back to September 21, 2005, the date the Decision Review Officer determined the Veteran's claim to reopen was effectively received.  Thus, the issue before the Board presently is whether an effectively date earlier than September 21, 2005, should be assigned for the award of the 10 percent disability rating for the Veteran's service-connected right great toe disability.

After considering all the evidence, the Board finds that the 10 percent disability rating should be assigned effective October 7, 1992, the date service connection was granted for the Veteran's service-connected right great toe disability as the medical evidence demonstrates that his disability picture was consistent with a compensable disability rating.

The service records available demonstrate that the Veteran was medically discharged from the Army National Guard in July 1987 due to his medical condition (diagnosed as hallux limitus) preventing him from satisfactory performance of duty as an Infantryman.  A medical statement indicates that, while on inactive duty for training in February 1985, the Veteran sustained twisting injuries to both ankles and injured his right big toe, which were noted to be swollen and painful.  (See DA Form 2173, Statement of Medical Examination and Duty Status.)  The Veteran was referred to Walter Reed Army Medical Center for treatment.  

An August 1986 Narrative Summary from a physician at Walter Reed indicates the Veteran was seen for complaints of the right foot at the first metatarsophalangeal joint with pain on great toe motion, worse with inclement weather, which had been going on for 11 months.  It was noted that the Veteran had sustained a mild twisting injury to the right great toe while walking.  The Veteran asserted that the local pain prevented him from doing his jobs in civilian and in military duty.  

Physical examination was significant for decreased range of motion of the first metatarsophalangeal joint.  He had minimal dorsiflexion and plantar flexion of the first metatarsophalangeal joint.  There was no Tinel's sign, no gross deformity, and no neurovascular deficit noted.  X-ray revealed a dorsal osteophyte in the first metatarsophalangeal joint with some sclerosis of the joint.  

It was noted that the Veteran underwent physical therapy evaluation and treatment.  He also underwent electromyography of his right lower extremity that showed no clinical evidence of neuropathy, with an essentially normal electrophysiological exam.  He also underwent Podiatric evaluation for orthotic prescriptions.  The physician noted that the Veteran's pain had been unrelieved by medication, orthotics, physical therapy, shoe modifications and other conservative measures.  The Veteran stated he was unable to perform his military duties due to pain in the first metatarsophalangeal joint.  He was unable to run and jump, and had difficulty with prolonged standing.  

The diagnosis was hallux limitus, mild, right first metatarsophalangeal joint.  The physician stated that the Veteran had received maximum benefit from hospital treatment and recommended that he be presented to a Physical Evaluation Board for separation from the military due to his continued pain and unfitness for further military duty.

Thereafter, the Veteran underwent Physical Evaluation Board proceedings.  As a part of those proceedings, a hearing was held in April 1987 a transcript of which is in the service records.  At this hearing, the Veteran testified that he incurred a twisting injury to the right foot while on a tactical movement and when he returned to his unit he realized that his toe was giving him problems and he sought medical treatment with the medics who referred him to Walter Reed.  He stated that the doctors there gave him orthotics for his shoes and prescribed him medications that did not help relieve his pain.  He described his pain as feeling like electricity was running through his foot and sometimes he had to walk on the side of his foot to relieve the pressure from his big toe so that he would not have that tingly feeling in his foot, like the electricity in his toe.  He testified that the condition of his right great toe caused a lot of problems with walking for long periods, standing, and running (which he could not do at all).  He related that, if he walked too long, he would get that tingly feeling like his greater toe starting hurting and he would have to sit down and get off it.  He also testified that he was unable to perform at his civilian job as a public service worker that required him to mow grass and do other maintenance types of work as he was required to wear steel-toed boots but his toe would not let him do so.

The final report of the Physical Evaluation Board indicates the Veteran was awarded a 10 percent disability rating under Diagnostic Code 5284 for hallux limitus, mild, right first metatarsophalangeal joint.  

In October 1992, in conjunction with his original claim for service connection, the Veteran underwent a VA examination at which he complained of having excruciating pain in his right great toe that felt like electric shockwaves going from the toe to the instep to the heel and then up the side of his leg to the knee and then into the thigh.  Because of this pain, he stated that he could not stand for too long, cannot walk and cannot sleep in bed.  Physical examination demonstrated that the right great toe was nontender and had full flexion and extension.  X-rays were noted to be within normal limits.  The assessment was right great toe strain.

The next available medical evidence related to the Veteran's service-connected right great toe disability is not until June 2006, after the effective date of the 10 percent disability rating.  Consequently, the medical evidence as of June 2006 and subsequent thereto is not relevant to the present inquiry, which is whether a 10 percent disability rating is warranted prior to September 21, 2005.  The Board notes that the Veteran has denied receiving any treatment for this condition until approximately 2005.

Additionally, the evidence of record includes the Veteran's testimony at two hearings.  The first hearing was held in August 2008 before a Decision Review Officer at the RO in Wilmington, Delaware.  The second hearing was held before the undersigned Veterans Law Judge in October 2011.  At these hearings, the Veteran testified as to a continuity of symptomatology relating to his service-connected right great toe disability since the injuries incurred during his periods of active duty for training and inactive duty for training while serving in the Army National Guard in 1985.  He described the pain he has as an electrical feeling that makes the toe very sensitive.  He related that this affected his daily activities in that he could not walk directly on his toe and he could not run.  He testified at the October 2011 Board hearing that this condition has increased in severity over time.  

The Veteran's service-connected right great toe disability is currently evaluated under Diagnostic Code 5284 for other foot injuries.  Under this diagnostic code, foot injuries warrant a 10 percent rating if moderate, a 20 percent rating if moderately severe, and a 30 percent rating if severe.  Actual loss of use of the foot warrants a 40 percent rating.  38 C.F.R. § 4.71a.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.

After considering the above evidence, the Board finds that there is not sufficient evidence prior to September 2005 to evaluate the Veteran's service-connected right great toe disability under Diagnostic Code 5284.  The available medical evidence shows complaints of pain as being the main symptoms of the Veteran's service-connected right great toe disability.  The Board acknowledges that the Physical Evaluation Board evaluated the Veteran's right great toe disability as 10 percent disabling under Diagnostic Code 5284; however, this was in 1987, which is five years before the Veteran filed his claim for service connection.  The VA examination in 1992, however, failed to demonstrate objective findings of pain or limitation of motion on examination despite the Veteran's complaints of pain.  There is no medical evidence between 1992 and 2006 that demonstrates the severity of the Veteran's right great toe disability.  The only evidence of his condition during that period of time is his own statements that he continued to have pain of an electrical feeling nature that affected his ability to stand, walk and run.  Although the Veteran testified at the October 2011 Board hearing that his symptoms increased in severity over the 20 years since his separation from the National Guard, the Board finds this to be inconsistent with his testimony at the RO hearing in September 2008 at which he merely testified that the same pain has continued since his separation from the National Guard.  Consequently, this evidence is not sufficient for the Board to evaluate the Veteran's disability as consistent with a moderate foot injury under Diagnostic Code 5284 for the period of October 7, 1992, until September 20, 2005.

The medical evidence shows, however, that the August 1986 Narrative Summary from Walter Reed Army Medical Center demonstrates the Veteran had pain with limitation of motion of the right first metatarsophalangeal joint with X-ray evidence of degenerative changes (i.e., an osteophyte) therein.  The Board finds this to be consistent with posttraumatic arthritis, which is evaluated under Diagnostic Code 5010.  

In deciding to evaluate the Veteran under Diagnostic Code 5010, the Board acknowledges the October 1992 VA examination did not find degenerative changes of the right first metatarsophalangeal joint on X-ray.  The current evidence, however, clearly shows that the Veteran has arthritis of the right first metatarsophalangeal joint.  Thus, the Board finds that the lack of a finding of any degenerative changes on the October 1992 X-rays taken in conjunction with the VA examination could be merely a difference in interpretation of the X-rays or a difference in quality of the X-rays.  Consequently, the Board resolves doubt in the Veteran's favor that, since he had degenerative changes noted on X-ray during service that this did not disappear despite no notation of such a finding on the 1992 X-rays.  Thus, the Board finds it is appropriate to evaluate the Veteran for posttraumatic arthritis of the first metatarsophalangeal joint of the right foot in determining an appropriate disability rating for the Veteran's service-connected right great toe disability from October 1992 to September 2005.

Diagnostic Code 5010 directs the rater to evaluate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion of the affected joints.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, or as 20 percent disabling when show by X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Id.  

Unfortunately, the Board finds that a compensable disability rating is not warranted as the medical evidence fails to show that multiple minor joints are affected by arthritis.  Rather, the medical evidence shows only the right first metatarso-phalangeal joint has degenerative changes in it.  The Board notes that the interphalangeal, metatarsal, and tarsal joints of the lower extremities are consider groups of minor joints.  See 38 C.F.R. § 4.45(f).  Thus, there is X-ray evidence of arthritis in only one minor joint, and assignment of a compensable disability rating under Diagnostic Code 5010 is not warranted.  

Significantly, however, it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints due to healed injury as entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59.  In the present case, it is clear from the evidence that the Veteran had arthritis with pain and limitation of motion of the right great toe as a result of a healed injury that is service-related.  Consequently, the Board finds that a 10 percent (the minimum compensable rating allowable by the rating schedule) is warranted for the Veteran's right great toe disability from October 7, 1992, until September 20, 2005.  See 38 C.F.R. §§ 4.40, 4.45, & 4.59 (2011).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A higher disability rating under the schedule is not, however, warranted as there is insufficient evidence to demonstrate the Veteran's service-connected right great toe disability was productive of a disability picture that is consistent with at least a moderately severe foot injury or any other disability of the foot for which a disability rating in excess of 10 percent is provided.  In conclusion, the Board finds that the evidence supports assignment of an effective date of October 7, 1992, but no earlier, for the award of a 10 percent disability rating for the Veteran's service-connected right great toe disability.  
Effective Date Earlier than October 3, 2006, for the Grant of Service Connection for Depressive/Anxious Mood as Secondary to Service-Connected Right Great Toe Disability

The Board must first address the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and provides an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The Court also held that a VCAA notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Id.

In the present case, the Board finds that VA was not required to comply with the VCAA's notice and duty to assist provisions because, as discussed below, there is no legal basis for the Veteran's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  Furthermore, the Veteran's claim arises from his disagreement with the assignment of the effective date following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran claims that an effective date of October 7, 1992, is warranted for the grant of service connection for depressive/anxious mood as he had a pending unadjudicated claim for service connection for "pain, suffering and mental anguish" that was filed on that date.  He avers that, although he may not have formally filed a claim for service connection for a psychiatric disorder, based upon the statement he submitted at that time, VA should have known that he was claiming that he was suffering from a psychiatric disorder and, therefore, should have addressed it; however, it did not do so.  Consequently, the Veteran contends that the claim filed in October 7, 1992, remained pending until it was granted in September 2007.

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).

A review of the procedural history is instructive.  On October 7, 1992, the Veteran submitted a VA Form 21-526, Veteran's Application for Compensation or Pension, on which he listed that he was seeking service connection for injury to the ankle and great toe on the right foot incurred on February 9, 1985.  He made no mention of a psychiatric disorder.  At the same time, on a blank sheet of paper, the Veteran submitted a handwritten statement signed by him that stated, "I would also like to be compensated for my pain, suffering and mental anguish because the Maryland Army National Guard did not see that I received proper treatment to resolve or alleviate my injury."  

By letter dated October 13, 1992, the Veteran was notified by VA that it had received his claims for disability compensation and advised that additional evidence was needed in order to evaluate his claims.  He was advised that this evidence should be submitted as soon as possible, preferably within 60 days, but that it must be received by VA within one year from the date of this letter; otherwise, benefits, if entitlement is established, may not be paid prior to the date of its receipt.

In a May 1993 rating decision, the RO denied the Veteran's claims for service connection for a right ankle condition and a right great toe condition.  The Board acknowledges that the RO did not reference or appear to adjudicate the Veteran's claim for "pain, suffering and mental anguish."  The Veteran initiated an appeal of the denial of these claims by filing a Notice of Disagreement in October 1993.  A Statement of the Case was issued on these two appealed issues in November 1993.  In September 1994, the RO received the Veteran's VA Form 9.  On this form, the Veteran stated that he would like to receive medical attention and compensation for being denied for so long for the injury that he had had to his great toe, and that he had suffered long enough and would like to be compensated for his mental anguish, pain and suffering.  By letter dated March 12, 1996, the Veteran was advised that the RO had determined that his substantive appeal on VA Form 9 was not timely filed and that the May 1993 VA decision with which he disagreed was final.  He was told that he had the right to appeal that decision and was provided with his appellate rights.  He did not file an appeal as to the determination that his September 1994 VA Form 9 was filed untimely.  

On October 3, 2006, the RO received a statement from the Veteran's accredited representative that indicated the Veteran was seeking entitlement to service connection for pain and mental anguish.  In this statement, the Veteran's representative noted that, upon review of the Veteran's file, it had been found that he filed an original claim for the above benefits in October 1992 and that his claim for pain and mental anguish had not yet been adjudicated.  The RO initially denied the claim in a February 2007 rating decision on the basis that the Veteran had not submitted evidence of a current psychiatric disability.  The Veteran filed a Notice of Disagreement as to that denial in February 2007 and requested a local hearing before a Decision Review Officer.  In May 2007, an informal conference was held, and it was agreed the Veteran would be sent for a VA examination.  The VA examination was conducted in June 2007 and resulted in a diagnosis of depressive/anxious mood secondary to general medical condition, toe and ankle injury and pain.  By rating decision issued in September 2007, the RO granted service connection for depressive/anxious mood evaluated as 30 percent disabling effective October 3, 2006.  In assigning the effective date, the RO addressed the Veteran's contention that he had an earlier unadjudicated pending claim from 1992 and denied an earlier effective date essentially on the grounds that the Veteran's 1992 claim did not cite a specific psychiatric disorder, no evidence of a current psychiatric disorder was submitted, and the Veteran's failure to raise the issue when his other claims were adjudicated made it reasonable to conclude at that time that he had not claimed service connection for a psychiatric disorder.  The Veteran continued his appeal and has continued to claim that he did intend to file a claim for service connection for a psychiatric disorder in October 1992 when he filed his other claims.  

The Board finds that, in the May 1993 rating decision, the RO implicitly denied service connection for a psychiatric disorder (claimed as "pain, suffering and mental anguish").  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (holding where a veteran files more than one claim with the RO at same time, and the RO decision acts (favorably or unfavorably) on one claim but fails to specifically address the other claim, the second claim is deemed denied, and the appeal period begins to run).  In Ingram, the Court, in applying the Federal Circuit's holding in Deshotel, held that a claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability. Ingram v. Nicholson, 21 Vet. App. 232, 243(2006).  Here, it looks like the Veteran has indicated that he deduced that his claim had been denied.  Specifically, in his VA Form 9, dated September 1994, he stated that he would like to receive medical attention and compensation for being denied for so long for the injury that he had had to his great toe and that he had suffered long enough and would like to be compensated for his mental anguish, pain and suffering.  These statements, read as a whole, plainly indicate the Veteran's belief that his "pain, suffering and mental anguish" were a part of his claim for service connection for the injury to his right toe, which was denied in the May 1993 rating decision.  Consequently, these statements demonstrate that the Veteran believed his claim for "pain, suffering and mental anguish" was denied in the May 1993 rating decision.  Thus, assuming that there was a claim for entitlement to service connection for a psychiatric disorder in October 1992, it was implicitly and properly denied in the May 1993 rating decision, and the Veteran failed to perfect an appeal as to that denial.  The record shows that the Veteran was provided with notification of the May 1993 rating decision.  This conclusion, therefore, prevents entitlement to an effective date going back to October 1992, as the May 1993 rating decision is final.  
The Board notes that there is potential conflict between the Ingram case and the Federal Court's holding in Deshotel.  In this regard, the Board finds that Deshotel and Andrews are controlling in the present case.  

Alternatively, assuming arguendo that the Veteran's claim for a psychiatric disorder filed in October 1992 was not implicitly denied in the May 1993 rating decision, the Board finds that the Veteran abandoned the claim.  

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.   Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).  A claim is considered abandoned when a claimant does not supply information requested by VA within one year of the request.  38 C.F.R. § 3.158.  

In the present case, the RO sent the Veteran a duty to assist letter dated October 13, 1992, requesting that he provide evidence to support his claims for compensation.  The Veteran did not submit any information or evidence specifically relating to his claim for compensation for "pain, suffering and mental anguish."  Because the Veteran failed to respond to the October 1992 letter asking for evidence to support his claim, to the extent that the October 1992 statement could be construed as an informal claim for service connection for a psychiatric disorder, that claim is considered abandoned.  38 C.F.R. § 3.158.  

In cases where a prior claim has been abandoned, the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b).  Therefore, the correspondence received on October 7, 1992, cannot be the basis for an effective date earlier than October 3, 2006.
For the foregoing reasons, the Board finds that an effective date earlier than October 3, 2006, for the grant of service connection for depressive/anxious mood is not warranted as a matter of law.

II.  Claim to Reopen for Service Connection for a Right Ankle Disorder

Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in March 2007.  The Board finds this notice to be both timely and content compliant with the requirements as set forth in the Court's decision in Kent.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the RO failed to find that the Veteran submitted new and material evidence to reopen his claim for service connection for a right ankle disorder, it did not provide him with a medical examination.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Of significance to the Board in this matter is the fact that the Board, as will be discussed in further detail below, finds that new and material evidence sufficient to reopen the previously denied claim for service connection for a right ankle disability has indeed been received.  Thus, the Board will be granting this aspect of the Veteran's appeal, and any deemed notice and assistance deficiencies are not harmful to the Veteran.  

Analysis

The Veteran's claim for service connection for a right ankle condition was denied by the RO in a rating decision issued in May 1993.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Although the Veteran initiated an appeal as to the denial of service connection for a right ankle condition, he failed to perfect his appeal by filing a timely substantive appeal.  The rating decision was issued in May 1993, and the Statement of the Case was issued in November 1993, but the Veteran's VA Form 9 was not received until September 1994.  He was notified that his VA Form 9 was not timely filed in a March 1996 notice letter, which determination he did not appeal.  The Board finds, therefore, that the May 1993 rating decision is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, May 1993 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Court interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, the Court concluded that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Furthermore, pursuant to Shade, evidence is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Specifically, a VA examination or opinion is necessary if the evidence of record:  (A) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and (B) establishes that the veteran suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disorder or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided). 

The Board notes that the Veteran's claim was previously denied in May 1993 because the condition for which the Veteran was treated for existed prior to his period of inactive duty for training; there was no evidence of an acute injury that period; and the Veteran was noted to have had a chronic condition which although aggravated was not shown to have been permanently aggravated by any of his military service.  Essentially, the RO determined that there was no evidence of a chronic right ankle condition that was permanently aggravated during any period of active duty for training or inactive duty for training.  Thus, in order to be material, the new evidence must relate to at least one of these missing element.

New evidence received since that May 1993 denial consists of VA and private treatment records, VA feet examination reports from June 2007 and July 2008, and the Veteran's statements and testimony.  The Board notes that it does not appear that there is any medical evidence diagnosing the Veteran to have a disorder involving his right ankle.  However, the Veteran testified at the Board hearing in October 2011 that he has had pain constantly in the right ankle since he injured it in service.  When considering this evidence of a continuity of symptomatology with the remaining evidence of record showing a right ankle sprain during a period of inactive duty for training in February 1985 and a diagnosis of a right ankle strain at an October 1992 VA examination, the Board finds that this evidence is sufficient to indicate that the claimed symptoms may be associated with the established event, injury, or disease in service triggering VA's duty to assist the Veteran in obtaining a VA examination to determine what current right ankle disorder he may have and, if any, whether it is related to the injury in service in February 1985.  The Board finds, therefore, that the Veteran's testimony of a continuity of symptomatology is sufficiently material to reopen his claim for service connection for a right ankle disorder.

Accordingly, the Board finds that evidence received subsequent to May 1993 is new and material and serves to reopen the claim for service connection for a right ankle disorder.  However, the Board cannot, at this point, adjudicate the reopened claim, as further assistance to the Veteran is required to comply with VA's duty to assist him in developing his claim.  This is detailed in the REMAND below.


ORDER

Entitlement to an effective date of October 7, 1992, but no earlier, for the award of a 10 percent rating for the service-connected residuals of arthrodesis of the right great toe with excision of tarsal bones is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than October 3, 2006, for the grant of service connection for depressive/anxious mood as secondary to service-connected right great toe disability, is denied.

New and material evidence having been presented, the Veteran's claim for service connection for a right ankle disorder is reopened and, to this extent only, the appeal is granted.


REMAND

The Board remands the issues indicated below for further development.  Although the additional delay is regrettable, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Service Connection for Nerve Damage of the Right Great Toe/Foot

Initially, the Board notes that the Veteran's claim has been characterized as one for peroneal nerve damage.  The medical evidence, however, is unclear as to what nerve or nerves are involved.  The Board does not believe that the issue should be limited only to the peroneal nerve.  Further, at the October 2011 hearing, the Veteran and his attorney clearly stated that the Veteran has been having neurological-type symptoms since service raising the issue of direct service connection when the RO has essentially treated this claim as one for secondary service connection (in that his nerve damage is the result of surgery he had in February 2008).  Thus, the Board has recharacterized the Veteran's claim as one for service connection for nerve damage, to include as secondary to service-connected right great toe disability.  

The Board finds that a remand of this claim is necessary in order to obtain a VA neurological examination with electromyogram (EMG) and nerve conduction velocity (NCV) testing.  The Veteran was previously examined in January and April of 2009 related to this claim, but he refused to undergo the EMG/NCV testing.  The January 2009 VA examiner indicated that the Veteran reported that his orthopedic surgeon was recommending EMG to investigate the peroneal nerve and possibly do surgery for his neuropathic pain.  The April 2009 VA examiner noted that the Veteran reported that these tests were attempted in the past but that the Veteran was not able to tolerate the procedure.  The examiner stated that, without these studies, a determination could not be made as to whether the Veteran has nerve damage as far as the etiology of his pain.  Thus, the examiner was unable to provide an opinion without resorting to mere speculation.  

On his VA Form 9 submitted in April 2010, the Veteran indicated that he would submit to EMG testing.  The Veteran has not, however, been provided with a new examination to obtain such testing to determine the exact nature of any nerve problem that he may have in his right foot and whether it is related to his service-connected right great toe disability.  Consequently, remand is necessary to obtain such an examination.

Furthermore, it is necessary for the examiner to provide etiology opinions of any nerve disorder found in the Veteran's right foot on examination.  Such opinions must address whether any nerve disorder found is either directly related to the injury incurred in service or is secondary to the service-connected right great toe disability status post arthrodesis with excision of tarsal bones that was performed in February 2008.  In rendering an opinion as to whether any nerve disorder found is directly related to injury incurred in service, the examiner must take into consideration all the evidence including the Veteran's statements and testimony of having tingling and electrical feelings in his right great toe and/or foot since the injury in service.  

In addition, the examiner should, if possible, separate the symptoms that the Veteran has that are related to any nerve disorder found from those of his already service-connected right great toe disability.  In other words, the examiner must separate the orthopedic and neurologic symptoms related to the Veteran's right great toe.  If the examiner is unable to separate the symptoms, he/she should so state and provide an explanation as to the reason(s) therefore.

Increased Rating Claim for Service-Connected Right Great Toe Disability

The Board finds that this claim is inextricably intertwined with the claim for service connection for nerve damage to the right great toe and/or foot because, if entitlement to service connection for nerve damage is found to be warranted, it may affect the evaluation of this service-connected disability.  Of importance in this matter, in such a case, is the examiner's ability, or inability, to separate the neurological symptoms from the orthopedic symptoms such pyramiding of the symptoms associated with the two disorder (orthopedic and neurological aspects of the right great toe disabilities) may be avoided.

Extension of the Temporary Total Rating for Convalescence

The Board notes that the Veteran was initially awarded a temporary total rating for convalescence under 38 C.F.R. § 4.30 from February 22, 2008, to March 31, 2008, essentially one month after the month of the Veteran's surgery on his right great toe.  In a September 2008 rating decision, the RO granted an extension of the temporary total rating from April 1, 2008, to September 30, 2008, and reduced the Veteran's disability rating back to 10 percent effective October 1, 2008.  On October 15, 2008, the Veteran submitted a request for an additional six week extension commencing October 1, 2008, and attached a statement from his doctor dated October 3, 2008, which indicated the Veteran should not work until his next evaluation on November 14, 2008.  Subsequently, on November 6, 2008, the Veteran submitted another request for an extension of the temporary total disability rating with another doctor's note dated November 3, 2008.  This doctor's note indicated that the Veteran should not work from November 3, 2008, until his next evaluation; however, the doctor's note did not specify when that would be.  

In a rating decision issued in April 2009, the RO denied a temporary total rating past September 30, 2008.  The reason for the denial was that the doctor's statement dated November 3, 2008, indicated the Veteran was able to do sedentary work.  The Board notes, however, that the RO's decision only addressed the request received on November 6, 2008.  It failed to address the request for a six week extension received on October 15, 2008.  Consequently, the Board finds that it must remand this issue for the RO to adjudicate the Veteran's October 2008 request for an extension of the temporary total disability rating.  If the requested six week extension from October 1, 2008, is granted, then the RO should readjudicate the November 2008 extension request.

The Board notes that the Veteran's temporary total disability rating was effective from February 22, 2008, to September 30, 2008, which is essentially seven months.  Pursuant to 38 C.F.R. § 4.30(b)(2), extensions of one or more months up to six months beyond the initial six months period may be made upon approval of the Veterans Service Center Manager.  As any approval of an extension would be beyond the initial six month period, the Board cannot take action to decide this claim before the Veterans Service Center Manager has considered it.  Thus, upon readjudication, there should be some notation in the claims file that the Veterans Service Center Manager has reviewed and approved the decisions made.

Earlier Effective Date for the Award of a TDIU

This issue is inextricably intertwined with the prior three issues as a decision on any one of them could affect the date the Veteran was entitled to receive a TDIU.  Consequently, this issue must be remanded to be decided after these other issues.

Service Connection for a Right Ankle Disorder

A remand is necessary to obtain a VA examination to determine if the Veteran has a chronic right ankle disorder.  If so, the examiner should opine as to whether such disability is related to the injury incurred during the Veteran's period of inactive duty for training in February 1985.  In rendering a decision, the examiner must take into account the Veteran's report of a continuity of symptomatology as set forth in the record.  

Special Monthly Compensation

The Board must consider all documents submitted prior to its decision and review all issues reasonably raised from a liberal reading of these documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) (citations omitted).  Where such review reasonably reveals that the claimant is seeking a particular benefit, the Board is required to adjudicate the issue or, if appropriate, remand the issue to the RO for development and adjudication.  However, the Board may not ignore an issue so raised.  Id.  

Here, the Veteran filed a claim for special monthly compensation due to loss of use of his right great toe in December 2009.  By rating decision issued in April 2010, the RO denied the claim.  On May 5, 2010, the RO received a statement from the Veteran in which he requested reconsideration of his claim.  However, he did not indicate what claim or rating decision to which he was referring.  A subsequent Report of Contact with the Veteran dated May 25, 2010, however, clarifies that the Veteran's May 5th correspondence related to his claim for special monthly compensation.  After reading the correspondence of record liberally, the Board finds that the May 5, 2010, statement constitutes a Notice of Disagreement with the April 2010 rating decision denying entitlement to special monthly compensation for loss of use of the right great toe.  

Consequently, the Board remands this claim for the RO to issue a Statement of the Case.  See 38 C.F.R. § 19.9(c).  See also, Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issues of entitlement to service connection for nerve damage of the right great toe and/or right foot, to include as secondary to the service-connected right great toe disability, and entitlement to service connection for a right ankle disorder.  
2.  Schedule the Veteran for an appropriate VA examination to evaluate his complaints of nerve damage in his right great toe/foot.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.

EMG/NCV testing should be conducted on the Veteran's right lower extremity prior to the examination.  After reviewing the file and examining the Veteran, the examiner should render a diagnosis of what, if any, nerve disorder the Veteran currently has relating to his right great toe and/or foot.  In so doing, the examiner should specifically identify what nerve or nerves are affected.  If the examiner finds that the Veteran has a current nerve disorder involving his right great toe and/or foot, then the following opinions should be rendered:

   a)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that the current nerve disorder is related to any injury or disease incurred in service, specifically the twisting injury incurred in February 1985 during a period of inactive duty for training (and, per the Veteran's report, reinjury in July 1985 during a period of active duty for training)?  In rendering an opinion, the examiner must consider the evidence indicating the Veteran's reports of tingling and electrical feeling symptoms in the right great toe during and after his service in the Army National Guard, and the objective medical evidence.  The examiner must further consider the Veteran's report of a continuity of symptoms since the injury in February 1985.  An opinion should be rendered for each affected nerve.
   
   b)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current nerve disorder identified in the Veteran's right great toe and/or foot is proximately due to, the result of, or has been aggravated by the surgery the Veteran had in February 2008 for his service-connected right great toe disability (i.e., arthrodesis with excision of tarsal bones)?  
   
   c)  To the extent possible, the examiner should separate the orthopedic symptoms from any neurological symptoms associated with the Veteran's right great toe and/or right foot.  

The examiner should provide a complete rationale for all opinions rendered, including discussing any evidence contrary to the opinions given.  If any opinion requested cannot be rendered without resorting to mere speculation, the examiner must so state and explain the reasons why (e.g., additional evidence is needed, medical principles are not sufficient, etc.).  

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any chronic right ankle disorder that he may have.  The claims file must be provided to and reviewed by the examiner, who must indicate in his/her report that said review has been accomplished.  All necessary diagnostic tests and/or studies should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should render a diagnosis of any right ankle disorder the Veteran currently has.  If a current right ankle disorder is found, an opinion should be provided as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to any disease or injury incurred during service, specifically the right ankle injury (sprain) noted to have been incurred during a period of inactive duty for training in February 1985 (and, per the Veteran, reinjured during a period of active duty for training in July 1985).  In rendering an opinion, the examiner must address the Veteran's statements as to a continuity of symptoms.  

A complete rationale should be given for all conclusions and opinions expressed in a legible report.  If any opinion requested cannot be rendered without resorting to mere speculation, the examiner must so state and explain the reasons why (e.g., additional evidence is needed, medical principles are not sufficient, etc.).  

4.  Then, after ensuring that all necessary development has been completed to include ensuring the adequacy of the examination reports obtained, the Veteran's claims for service connection for nerve damage of the right great toe and/or right foot, to include as secondary to the service-connected right great toe disability; service connection for a right ankle disorder; increased disability rating for the service-connected right great toe disability; and entitlement to an effective date earlier than January 16, 2009, for the award of a TDIU should be readjudicated.  If such action does not resolve the claims, an SSOC should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

5.  Also, adjudicate the Veteran's claim for an extension of the temporary total rating for convalescence under 38 C.F.R. § 4.30 received on October 15, 2008, requesting a six week extension from October 1, 2008.  If the requested six week extension is approved, then readjudicate the Veteran's extension request received on November 6, 2008.  Any decisions made on these extension requests should be reviewed by the Veterans Service Center Manager and his/her approval of the action taken should be noted in the claims file.  If such action does not resolve these claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Then these claims should be returned to this Board for further appellate review, if in order.  

6.  In addition, provide the Veteran with a Statement of the Case as to the issue of entitlement to special monthly compensation due to loss of use of the right great toe.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


